Citation Nr: 1140898	
Decision Date: 11/03/11    Archive Date: 11/16/11

DOCKET NO.  09-37 335	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for narcolepsy/cataplexy. 


ATTORNEY FOR THE BOARD

D. Rogers, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1960 to December 1963 and from July 1965 to November 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) located in Winston-Salem, North Carolina.  


FINDINGS OF FACT

1. In light of a favorable determination, development of the record is sufficiently complete to permit fair and just resolution of the claim, and there has been no prejudicial failure of notice or assistance to the appellant.

2. The Veteran was diagnosed with narcolepsy/ cataplexy in or around 1983 and the competent medical evidence of record links his narcolepsy/ cataplexy to his active military service.  

3. Giving the Veteran the benefit of the doubt, the Board finds that the Veteran's diagnosed narcolepsy/ cataplexy manifested during or is a result of his active duty military service. 


CONCLUSION OF LAW

With application of the doctrine of reasonable doubt, service connection for narcolepsy is warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5103, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2011)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

Given the Board's favorable disposition to grant the claim for service connection for narcolepsy/ cataplexy, the Board finds that no discussion of VCAA compliance is necessary at this time.

Analysis

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2011).  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b) (2011).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d) (2011).

In order to prevail on the issue of service connection there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Barr v. Nicholson, 21 Vet. App. 303 (2007); Pond v. West, 12 Vet App. 341, 346 (1999).

Moreover, where a veteran who served continuously for ninety (90) days or more during a period of war develops certain chronic conditions, such as organic diseases of the nervous system (e.g., narcolepsy), to a degree of 10 percent or more within one year from separation from service, such diseases may be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).

Under the benefit-of-the-doubt rule embodied in 38 U.S.C.A. § 5107(b), in order for a claimant to prevail, there need not be a preponderance of the evidence in the veteran's favor, but only an approximate balance of the positive and negative evidence.  In other words, the preponderance of the evidence must be against the claim for the benefit to be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1994). 

In this case, the Veteran contends that he currently has narcolepsy which is related to his active duty combat service in Vietnam.  Specifically, in his October 2007 claim for service connection, he stated that while he was admittedly not diagnosed with narcolepsy until 1983, nearly 10 years following his discharge from active service, he first became aware of a sleep problem around 1977 and 1978 while working and attending law school.  He stated that at the time, he attributed his sleep problem to the fact that he was working and going to school, and his doctor at that time concurred and stated that it was probably just "chronic fatigue syndrome."  However, in the early 1980's he began experiencing his first episodes of cataplexy.  He stated that not until 1983 was he referred to a neurologist who finally diagnosed him with narcolepsy.   The Veteran asserts that while he admittedly did not experience symptoms of the disorder during his active military service, because the disorder generally takes between 10 to 12 years of manifest once it is acquired, he believes that the disorder either manifested during or was incurred during his active duty service.  Moreover, he stated that while no one can say for sure what causes narcolepsy, one of his physicians reportedly told him that it may be the result of deep trauma or sleep deprivation - both of which he experienced during his combat service in Vietnam.  

Turning to the evidence, the Board notes that the Veteran's DD Form 214 reveals that his military decorations and awards included, among many others decorations and awards, a Combat Air Insignia with three stars, a Presidential Unit Citation, and a Cross of Gallantry with two stars.  

The Veteran's active duty service treatment records are negative for any complaints, treatment or findings of fatigue or narcolepsy/ cataplexy.  However, a September 1985 Reserve service treatment record confirms the Veteran's assertion that he was diagnosed with narcolepsy in October 1983.  

Post service VA treatment records show that upon undergoing an Agent Orange VA examination in October 2005, the Veteran reported that he was diagnosed with narcolepsy in 1982 by Dr. Younger in La Paloma, California.  It was also noted that the Veteran was the only patient in the treatment program at that time who did not have a family history of the narcolepsy.  It was noted that further evaluation was needed of the Veteran's reported narcoleptic disorder.  Accordingly, in November 2005, the Veteran underwent a VA neurodiagnostic consultation for further evaluation of his claimed narcolepsy disorder.  Again, it was noted that the Veteran suffered from the disorder since 1982.  Subsequently, in February 2006, a VA treatment record notes that the Veteran carried a history of narcolepsy for the last 22 years.  The diagnostic assessment was probably narcolepsy as cause for disabling short sleep latency suboptimal control.  It was also noted that the Veteran's case was presented to VA physician H.A., M.D., who was the neurology attending physician.  Dr. H.A. recommended treating the Veteran with medication.  In March 2007, a VA treatment note confirms the Veteran's diagnosis of narcolepsy with cataplexy.  

In his October 2007 claim for service connection, the Veteran reported that he did not seek service connection for narcolepsy at an earlier date because he was denied disability benefits for narcolepsy from the Social Security Administration (SSA) on the basis that it was not considered to be a debilitating condition at that time.  However, he stated that his treatment for the condition was well documented at the University of California at Irvine Medical Center located in Orange, California, and at the Veteran's Hospital in Durham, North Carolina.  

In November 2007, a statement was received from B.H.-S., a neurodiagnostic nurse at the Durham VAMC.  She stated that the Veteran's military service and combat experience took its toll on the Veteran which eventually resulted in his receipt of service-connected compensation for PTSD.  She stated that in her professional opinion, it is more likely that not that the Veteran's narcolepsy symptoms were smoldering while he was in the military.  She stated that the Veteran's PTSD was very likely to have obscured, confounded, and even extinguished symptoms of narcolepsy during service.  She stated that as the Veteran was busy protecting his own life and the lives of others in his command, he could not possibly fall asleep.  She stated that it stands accepted in the unwritten culture of a "good marine" that they do not report to sick bay whatsoever, and one certainly does not do so to report fatigue and sleepiness, especially when ones comrades are suffering gruesome injuries.  In addition, B.H.-S. confirmed the Veteran's assertion that it typically takes 12 years for persons with narcolepsy to obtain a proper diagnosis.  She stated that the Veteran's symptoms were first reported in 1978 when he was initially told that he was stress and working too hard.  She stated that it was not until he suffered from cataplexy that a more formal diagnostic path was taken that lead to his eventual diagnosis of narcolepsy.  She stated that 10 year period dates back to when the Veteran was in service fighting to protect his life.  In summary, she stated that in her professional opinion, the Veteran suffers from a valid disability that more likely than not had its onset during his combat military service.  

In February 2008, the Veteran underwent a VA examination to determine the etiology of his diagnosed narcolepsy.  At the time of that examination, it was noted that the Veteran reported that he began to experience symptoms such as facial relaxation and fatigue in 1982 while attending law school.  Unfortunately, however, following the examiner's review of the claims folder and physical examination of the Veteran, he concluded that he could not resolve the issue of whether the Veteran's narcolepsy was and incident of his military service.  

The Veteran's SSA records were requested in August 2009 and correspondence received from the SSA, also dated August 2009, indicated that the Veteran's medical records had been destroyed.  Accordingly, the Veteran was notified and a Formal Finding as to the unavailability of the Veteran's SSA records was issued.  

Similarly, a statement received from the Veteran in August 2009 indicates that Dr. J.Y. is the name of the physician who reportedly diagnosed the veteran with chronic fatigue syndrome in the 1980's.  However, the Veteran stated that upon inquiry with the Records Office of La Palma Community Hospital where the sleep study was performed, he was informed that records are only held for 10 years prior to being destroyed.  The Veteran further stated that his efforts to locate Dr. J.Y. have been unsuccessful.  Subsequently, in September 2009, correspondence received from the Sleep Disorder Center at the University of California at Irvine Medical Center indicating that the period for record retrieval has lapsed and such records were no longer available.  

In January 2010, a statement was received from the Veteran's VA Neurodiagnostic physician, Dr. A.H., M.D. who confirmed and agreed with the November 2007 statement of B.H.-S. as noted above.  

Having carefully considered the Veteran's contentions in light of the evidence of record and the applicable law, resolving all doubt in the Veteran's favor, the Board finds that service connection for narcolepsy/ cataplexy is warranted.  

Although a diagnosis was not noted during the Veteran's active duty service, the Veteran's DD Form 214 establishes his status as a combat Veteran.  In addition, although he stated that he did not experience symptoms during military service of  narcolepsy/ cataplexy, the competent medical evidence of record confirms that there can be a latency period of between 10 and 12 years which would date the onset of the Veteran's condition to his active duty service.  Finally, there are two competent medical opinions that state it is at least as likely as not that the Veteran's current narcolepsy/ cataplexy condition is related to his active military service.  

Accordingly, after considering all the evidence of record, including the Veteran's lay statements, the Board finds that the evidence is at least in relative equipoise.  The benefit of the doubt doctrine will therefore be applied.  See 38 U.S.C.A. § 5107 (West 2002); Gilbert, supra.  Service connection for a narcolepsy/ cataplexy will be granted. 


ORDER

Entitlement to service connection for narcolepsy/ cataplexy is granted.  






____________________________________________

Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


